Title: To James Madison from John Porter, 1 October 1806
From: Porter, John
To: Madison, James



Honored Sir, 
Albemarle 1st. October 1806

My friend Genl. Guerrant having been very ill for several months past; and now as I hear at the Warm Springs, having promised me some information respecting the proceedings of Old military claims in relation to Congress and in a communication while Congress was Sitting, he stated that he believed that the House was about to adopt measures that would prove active in my petition  In consequence of his departure and expecting him to go to Kentucky before his return, and obliged to solicit your kindness once more among the many I have recd. at your attention.  You will therefore be so good as to write me what has been past in that house that would be of service as before suggested and should be glad to have your advice in my case as I have Strengthen’d my Claim by the Vouchers of several respectable Gentlemen that knew of my serving in last war.  as you have always been attentive in answering my letters I cannot but hope an answer from this  Your letter directed to Mr.  P Walker at Mr. John Dawsons Store will be thankfully receiv’d as he is my Agent at present.  I expect to be lodg’d at Lindsays post office Albemarle  I am Dr. Sir Respectly y. Humble solicitor

John Porter

